Exhibit 10.8(d)






EQT CORPORATION


2014 EQM VALUE DRIVER PERFORMANCE AWARD AGREEMENT


Non-transferable




G R A N T T O


_______________________________
(“Grantee”)


DATE OF GRANT: [Date], 2014        
(“Grant Date”)


by EQT Corporation (the “Company”) and EQT Midstream Services, LLC (“EQM
Services”) of Performance Awards (the “Performance Awards”), representing the
right to earn, on a one-for-one basis, common units of limited partner interests
(“Common Units”) in EQT Midstream Partners, LP (“EQM”), an Affiliate (as defined
in the EQT Corporation 2009 Long-Term Incentive Plan, as amended (the “EQT
Plan”)) of the Company. The Performance Awards are granted pursuant to and
subject to the provisions of the EQT Plan and the EQT Midstream Services, LLC
2012 Long-Term Incentive Plan (the “EQM Plan”), and the terms and conditions set
forth on the following pages of this award agreement (this “Agreement”).


The target number of Performance Awards subject to this award is [____________]
(as more fully described herein, the “Target Award”). Depending on EQM’s level
of attainment of a specified performance goal for the one-year period beginning
January 1, 2014 and ending December 31, 2014, and Grantee’s continued employment
with the Company and/or its Affiliates through the applicable Vesting Date(s),
Grantee may earn and vest in 0% to 300% of the Target Award, in accordance with
Exhibit A and the terms of this Agreement.


Grantee’s Performance Awards under this Agreement shall not be effective unless,
no later than 45 days after the Grant Date, (i) Grantee accepts the Performance
Awards through the Fidelity NetBenefits website, which can be found at
www.netbenefits.fidelity.com, and (ii) Grantee executes a confidentiality,
non-solicitation and non-competition agreement or an amendment to Grantee’s
existing agreement containing such provisions, in each case as determined by,
and acceptable to, the Company.


When Grantee accepts the Performance Awards through the Fidelity NetBenefits
website, Grantee shall be deemed to have (a) acknowledged receipt of the
Performance Awards granted on the Grant Date (the terms of which are subject to
the terms and conditions of this Agreement, the EQT Plan and the EQM Plan) and
copies of this Agreement, the EQT Plan and the EQM Plan, and (b) agreed to be
bound by all the provisions of this Agreement, the EQT Plan and the EQM Plan.











--------------------------------------------------------------------------------






TERMS AND CONDITIONS


1.    Defined Terms. Notwithstanding any contrary definition in the EQT Plan or
the EQM Plan, capitalized terms used herein and not otherwise defined shall have
the following meanings:
(a)
“Confirmation Date” means the date of the EQT Compensation Committee’s
certification of achievement of the Threshold Performance Goal, determination of
the Performance Multiplier and approval of the Confirmed Performance Awards, but
no later than March 1, 2015.

(b)
“Confirmed Performance Awards” means the number of Performance Awards (rounded
to the nearest whole Common Unit) equal to the Target Award times the
Performance Multiplier, as determined by the EQT Compensation Committee in
accordance with Exhibit A; provided, however, that if an EQT Change of Control,
an EQM Change of Control or a Unit Delisting Event occurs on or before the
Confirmation Date and while Grantee remains employed by the Company and/or its
Affiliates, the number of Confirmed Performance Awards shall equal the Target
Award, regardless of the Threshold Performance Goal or any other performance
considerations. The term “Confirmed Performance Awards” shall also include any
Performance Awards accumulated after the Confirmation Date or, if earlier, an
EQT Change of Control, an EQM Change of Control or a Unit Delisting Event
pursuant to Section 4 below.

(c)
“EQM Change of Control” means a “Change of Control” as defined in the EQM Plan.

(d)
“EQT Board” means the Company’s Board of Directors.

(e)
“EQT Change of Control” means a “Change of Control” as defined in the EQT Plan.

(f)
“EQT Compensation Committee” means the Management Development and Compensation
Committee of the EQT Board.

(g)
“GP Board” means the Board of Directors of EQM Services, the general partner of
EQM.

(h)
“Payment Date” is defined in Section 3 of this Agreement.

(i)
“Performance Multiplier” means the percentage, from 0% to 300%, that will be
applied to the Target Award to determine the maximum number of Performance
Awards that may ultimately vest and convert to Common Units based on Grantee’s
continued employment through the applicable Vesting Date(s), as more fully
described in Exhibit A hereto.

(j)
“Pro Rata Amount” is defined in Section 2 of this Agreement.

(k)
“Target Award” means the number of Performance Awards indicated on the cover
page hereof as being the original Target Award, plus any Performance Awards
accumulated from distribution equivalents on the Target Award prior to the
Confirmation Date or, if earlier, an EQT Change of Control, an EQM Change of
Control or a Unit Delisting Event pursuant to Section 4 below.

(l)
“Threshold Performance Goal” means the level of 2014 EBITDA, as indicated on
Exhibit A hereto, that must be achieved in order for any Performance Awards to
be earned by Grantee pursuant to this Agreement (absent an EQT Change of
Control, an EQM Change of Control or a Unit Delisting Event occurring on or
before the Confirmation Date).

(m)
“Unit Delisting Event” means the date on which the Common Units cease to be
publicly traded on an established securities market.

(n)
“Vesting Date” is defined in Section 2 of this Agreement.

(o)
“2014 EBITDA” means EQM’s earnings before interest, any income taxes,
depreciation and amortization for the fiscal year ending December 31, 2014,
excluding the impact of acquisitions and/or dispositions in which the total
consideration paid, received or assumed is equal to or in excess






--------------------------------------------------------------------------------







of $100 million, and as may be adjusted by the EQT Compensation Committee in its
sole discretion as described in Exhibit A. The impact of acquisitions and/or
dispositions less than $100 million may be considered for the purpose of the EQT
Compensation Committee’s exercise of discretion as described in Exhibit A.
Notwithstanding the foregoing and subject to Exhibit A hereto, the impact of
acquisitions by EQM from the Company and/or its other Affiliates shall not be
excluded from the determination of 2014 EBITDA hereunder.
2.    Earning and Vesting of Performance Awards. The Performance Awards have
been credited to a bookkeeping account on behalf of Grantee and do not represent
actual Common Units. Grantee shall have no right to exchange the Performance
Awards for cash, units, other property or any other benefit and shall be a mere
unsecured creditor of the Company with respect to such Performance Awards and
any future rights to benefits. The Performance Awards represent the right to
earn and vest in up to 300% of the Target Award, payable in Common Units on the
applicable Payment Date, depending on (i) EQM’s attainment of the Threshold
Performance Goal and the application of the Performance Multiplier to the Target
Award in accordance with Exhibit A, and (ii) except as provided below, Grantee’s
continued employment with the Company and/or its Affiliates through the
applicable Vesting Date. Any Performance Awards that do not become Confirmed
Performance Awards will immediately be forfeited without further consideration
or any act or action by Grantee. Confirmed Performance Awards, if any, will vest
and become non-forfeitable on the earliest to occur of the following (the
“Vesting Date”):
(a)
as to 50% of the Confirmed Performance Awards, upon the Payment Date on or
following January 1, 2015, provided Grantee has continued in the employment of
the Company and/or its Affiliates through such date, and

(b)
as to 50% of the Confirmed Performance Awards, upon the Payment Date on or
following January 1, 2016, provided Grantee has continued in the employment of
the Company and/or its Affiliates through such date, or

(c)
as to 100% of the unpaid Confirmed Performance Awards, upon the occurrence of an
EQT Change of Control, provided Grantee has continued in the employment of the
Company and/or its Affiliates through such date, or

(d)
as to the Pro Rata Amount only, upon the termination of Grantee’s employment on
or after
January 1, 2015 under the circumstances described in the following sentence.

If Grantee’s employment is terminated involuntarily and without fault on
Grantee’s part (including without limitation termination resulting from death or
Disability (as defined in the EQT Plan)), any unvested Confirmed Performance
Awards will vest as follows (such percentage of Confirmed Performance Awards
then vesting is defined as the “Pro Rata Amount”):
Termination Date
 
Percent Vesting
Prior to January 1, 2015
 
0%
January 1, 2015 and thereafter
 
50%

In the event Grantee’s employment terminates for any other reason, including
retirement, at any time prior to the applicable Vesting Date, all of Grantee’s
Performance Awards subject to such Vesting Date will immediately be forfeited
without further consideration or any act or action by Grantee. Notwithstanding
anything to the contrary in this Section 2, if Grantee’s employment is
terminated voluntarily or involuntarily without fault on Grantee’s part
(including retirement) and Grantee remains on the EQT Board or the GP Board
following such termination of employment, then notwithstanding any prior
agreement to the contrary (including an agreement to enter into a form of an
executive alternative work arrangement), Grantee’s Performance Awards shall not
be forfeited but shall continue to vest in accordance with the above




-3-



--------------------------------------------------------------------------------







provisions for as long as Grantee remains on the EQT Board and/or the GP Board,
in which case any references herein and on Exhibit A to Grantee’s employment
shall be deemed to include his or her continued service on such board.


Notwithstanding anything to the contrary in this Section 2, if Grantee’s
position within the Company or an Affiliate changes to a position which is not
eligible for long-term incentive awards, as determined by the Company’s Vice
President and Chief Human Resources Officers or the GP Board, as applicable (or
if Grantee is an executive officer of the Company, as determined by the EQT
Compensation Committee), all unvested Performance Awards will immediately be
forfeited without further consideration or any act or action by Grantee.


3.    Form and Time of Payment. Confirmed Performance Awards shall be payable on
the applicable payment date (each, a “Payment Date”) as provided in this Section
3:


•
The Payment Date for Confirmed Performance Awards vesting pursuant to Section
2(a) shall be a date selected by the Company that is no later than 60 days after
January 1, 2015. Except as set forth below, such awards shall be paid on the
Payment Date in Common Units, equal to one Common Unit times the number of
Confirmed Performance Awards then vesting.



•
The Payment Date for Confirmed Performance Awards vesting pursuant to Section
2(b) shall be a date selected by the Company that is no later than 60 days after
January 1, 2016. Except as set forth below, such awards shall be paid on the
Payment Date in Common Units, equal to one Common Unit times the number of
Confirmed Performance Awards then vesting.



•
The Payment Date for Confirmed Performance Awards vesting pursuant an EQT Change
of Control as provided under Section 2(c) shall be the closing date of the EQT
Change of Control. Except as set forth below, such awards shall be paid on the
Payment Date in Common Units, equal to one Common Unit times the number of
Confirmed Performance Awards then vesting.



•
The Payment Date for Confirmed Performance Awards vesting pursuant to Section
2(d) shall be a date selected by the Company that is no later than 60 days after
Grantee’s qualifying termination of employment. Except as set forth below, such
awards shall be paid on the Payment Date in Common Units, equal to one Common
Unit times the number of Confirmed Performance Awards then vesting.



Notwithstanding the foregoing, in the event of an EQT Change of Control, an EQM
Change of Control or a Unit Delisting Event, the EQT Compensation Committee may
elect to pay the Confirmed Performance Awards on the applicable Payment Date in
cash, in an amount equal to the number of Common Units otherwise payable
multiplied by the Fair Market Value (as defined in the EQM Plan) of the Common
Units as of the business day immediately preceding the EQT Change of Control,
the EQM Change of Control or the Unit Delisting Event, as the case may be.
Common Units distributed to Grantee under this Agreement shall be registered in
Grantee’s name on the books of EQM as of the applicable Payment Date(s).


4.    Distribution Equivalents. If and when distributions are paid with respect
to the Common Units while the Performance Awards are outstanding, the dollar
amount or fair market value of such distributions with respect to the number of
Common Units then underlying the Performance Awards shall be converted into
additional Performance Awards in Grantee’s name, based on the Fair Market Value
of the Common Units as of the date such distributions were payable, and such
additional Performance Awards shall be subject to the same performance and
time-vesting conditions and transfer restrictions as apply to the Performance
Awards with respect to which they relate.






-4-



--------------------------------------------------------------------------------







5.    Restrictions on Transfer and Pledge. No right or interest of Grantee in
the Performance Awards may be pledged, encumbered, or hypothecated or be made
subject to any lien, obligation, or liability of Grantee to any other party
other than the Company or an Affiliate. Except as provided in the EQT Plan, the
Performance Awards may not be sold, assigned, transferred, or otherwise disposed
of by Grantee other than by will or the laws of descent and distribution. The
designation of a beneficiary shall not constitute a transfer.


6.    Limitation of Rights. The Performance Awards do not confer to Grantee or
Grantee’s beneficiary, executors or administrators any rights of a unitholder of
EQM until Common Units are issued to Grantee upon settlement of the Performance
Awards. Grantee shall not have voting or any other rights as a unitholder of EQM
with respect to the Performance Awards. Upon conversion of the Performance
Awards into Common Units, Grantee will obtain the voting and other rights as a
holder of Common Units of EQM.


7.    Payment of Taxes. The Company or any Affiliate employing Grantee has the
authority and the right to deduct or withhold, or require Grantee to remit to
the employer, an amount sufficient to satisfy federal, state, and local taxes
(including Grantee’s FICA obligation) required by law to be withheld with
respect to any taxable event arising as a result of the Performance Awards. With
respect to withholding required upon any taxable event arising as a result of
the Performance Awards, the employer may satisfy the tax withholding required by
withholding Common Units having a Fair Market Value as of the date that the
amount of tax to be withheld is to be determined as nearly equal as possible to
(but no more than) the total minimum statutory tax required to be withheld. The
obligations of the Company and EQM Services under this Agreement will be
conditional on such payment or arrangements, and the Company and, where
applicable, its Affiliates will, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to Grantee.


8.    EQT Plan Controls. This Agreement and Grantee’s rights hereunder are
subject to all the terms and conditions of the EQT Plan and the EQM Plan, as the
same may be amended from time to time, as well as to such rules and regulations
as the EQT Compensation Committee may adopt for administration of the EQT Plan
and the EQM Plan. Notwithstanding anything to the contrary in the EQT Plan or
the EQM Plan, it is expressly understood that only the EQT Compensation
Committee is authorized to interpret and administer the EQT Plan, the EQM Plan
and this Agreement, and to make all decisions and determinations as it may deem
necessary or advisable for the administration thereof, all of which shall be
final and binding upon Grantee, the Company and EQM Services. In the event of
any actual or alleged conflict between the provisions of the EQT Plan, the EQM
Plan and/or this Agreement, the provisions of the EQT Plan (and not the EQM
Plan) shall be controlling and determinative. Any conflict between this
Agreement and the terms of a written employment agreement with Grantee that has
been approved, ratified, or confirmed by the EQT Compensation Committee, the EQT
Board or the GP Board prior to the Grant Date shall be decided in favor of the
provisions of such employment agreement.


9.     Source of Common Units. The Performance Awards are granted under the EQT
Plan, which allows such awards to be settled in cash, common stock of the
Company, or other property. The Performance Awards are also granted under the
EQM Plan, which allows such awards to be settled in cash, Common Units, or other
property. The Common Units to be issued to Grantee upon settlement of Confirmed
Performance Awards hereunder (a) constitute “other property” within the meaning
of the EQT Plan and (b) shall count against the number of Common Units reserved
for issuance under the EQM Plan.


10.    Recoupment Policy. Common Units, cash or other property awarded hereunder
shall be subject to the terms and conditions of any compensation recoupment
policy adopted from time to time by the EQT Board or any committee of the EQT
Board, to the extent such policy is applicable to the Performance Awards.






-5-



--------------------------------------------------------------------------------







11.    Relationship to Other Benefits. The Performance Awards shall not affect
the calculation of benefits under the Company’s or its Affiliates’ qualified
retirement plans or any other retirement, compensation or benefit plan or
program of the Company or its Affiliates, except to the extent specifically
provided in such other plan or program. Nothing herein shall prevent the Company
or its Affiliates from maintaining additional compensation plans and
arrangements; provided, however, that no payments shall be made under such plans
and arrangements if the effect thereof would be the payment of compensation
otherwise payable under this Agreement regardless of whether the Threshold
Performance Goal was attained.


12.    Amendment. Subject to the terms of the EQT Plan and/or the EQM Plan, this
Agreement may be modified or amended by the EQT Compensation Committee; provided
that no such amendment shall materially and adversely affect the rights of
Grantee hereunder without the consent of Grantee. Notwithstanding the foregoing,
Grantee hereby expressly agrees to any amendment to the EQT Plan and/or the EQM
Plan and this Agreement to the extent necessary to comply with applicable law or
changes to applicable law (including, but not limited to, Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”)) and related regulations
or other guidance and federal securities laws.
13.    Successor. All obligations of the Company under the EQT Plan and this
Agreement, or of EQM Services under the EQM Plan and this Agreement, with
respect to the Performance Awards, shall be binding on any successor to the
Company or EQM Services, as the case may be, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company or EQM Services, as the case may be.
14.    Applicable Law. This Agreement shall be governed by and construed under
the laws of the Commonwealth of Pennsylvania without regard to its conflict of
law provisions.


15.    Notice. Except as may be otherwise provided by the EQT Plan or the EQM
Plan or determined by the EQT Compensation Committee and communicated to
Grantee, notices and communications hereunder must be in writing and shall be
deemed sufficiently given if either hand-delivered or if sent by fax or
overnight courier, or by postage paid first class mail. Notices sent by mail
shall be deemed received five business days after mailed, but in no event later
than the date of actual receipt. Notices shall be directed, if to Grantee, at
Grantee’s address indicated by the Company’s records or, if to the Company or
EQM Services, at the Company’s or EQM Services’ principal executive office,
Attention: Corporate Director, Compensation and Benefits.


16.    Dispute Resolution. Notwithstanding anything to the contrary in the EQT
Plan or the EQM Plan, Grantee may make a claim only to the EQT Compensation
Committee with regard to a payment of compensation provided herein. If the EQT
Compensation Committee receives a claim in writing, the EQT Compensation
Committee must provide notice to Grantee of the EQT Compensation Committee’s
decision on the claim in writing within a reasonable period of time after
receipt of the claim (not to exceed 120 days). The notice shall set forth the
following information:
(a)The specific basis for its decision,
(b)
Specific reference to pertinent Agreement, EQT Plan, or EQM Plan provisions on
which the decision is based,

(c)
A description of any additional material or information necessary for Grantee to
perfect a claim and an explanation of why such material or information is
necessary, and

(d)An explanation of the claim review procedure.




-6-



--------------------------------------------------------------------------------







17.    Tax Consequences to Grantee. It is intended that: (i) until the
applicable Vesting Date occurs, Grantee’s right to receive Common Units under
this Agreement shall be considered to be subject to a substantial risk of
forfeiture in accordance with those terms as defined or referenced in Sections
83(a), 409A and 3121(v)(2) of the Code; and (ii) until the Performance Awards
are converted to Common Units on the applicable Payment Date, Grantee shall have
merely an unfunded, unsecured promise to receive such Common Units, and such
unfunded promise shall not consist of a transfer of “property” within the
meaning of Section 83 of the Code.
18.    Plan and Company Information. Grantee may access important information
about the Company, the EQT Plan, and the EQM Plan through the Company’s
Knowledge Center and website. Copies of the EQT Plan, EQT Plan Prospectus, EQM
Plan, and EQM Plan Prospectus can be found by logging into the Fidelity
NetBenefits website, which can be found at www.netbenefits.fidelity.com, and
clicking on the “Stock Plans” tab and then “EQM Performance Awards” and “Plan
Information and Documents.” Copies of the Company’s most recent Annual Report on
Form 10-K and Proxy Statement can be found at www.eqt.com by clicking on the
“Investors” link on the main page and then “SEC Filings.” Copies of EQM’s most
recent Annual Report on Form 10-K can be found at www.eqtmidstreampartners.com
by clicking on the “Investors” link on the main page and then “SEC Filings.”
Paper copies of such documents are available upon request made to the Company’s
or EQM’s Corporate Secretary, as appropriate.






-7-



--------------------------------------------------------------------------------









EXHIBIT A


Determination and Vesting of Performance Awards


The target number of Performance Awards subject to this Award is described in
the 2014 EQM Value Driver Performance Award Agreement to which this Exhibit A is
attached (the “Target Award”). Grantee may earn and vest in 0% to 300% of the
Target Award, depending on (i) EQM’s achievement of a minimum level of EBITDA
for 2014, (ii) the EQT Compensation Committee’s determination of the Performance
Multiplier, taking into consideration certain financial performance measures and
value drivers and individual performance on value drivers, and (iii) Grantee’s
continued employment through the applicable Vesting Date(s), as follows:


1.    Between December 31, 2014 and March 1, 2015 (i.e., on the Confirmation
Date), the EQT Compensation Committee shall determine and certify EQM’s 2014
EBITDA and the Performance Multiplier applicable to this Award:


(a)
If 2014 EBITDA (as adjusted, if at all, in accordance with Section 2 below) is
less than EQM’s 2014 business plan EBITDA, the Performance Multiplier shall be
0% and the entire Award will be forfeited without further consideration or any
act or action by Grantee.



(b)
If 2014 EBITDA (as adjusted, if at all, in accordance with Section 2 below) is
equal to EQM’s 2014 business plan EBITDA or above, the Performance Multiplier
will be 300%, subject to the EQT Compensation Committee’s discretion to
determine that a lower Performance Multiplier shall apply to this Award. In
exercising such discretion, the EQT Compensation Committee shall consider and be
guided by the following considerations: (i) the financial performance measures
and value drivers of the applicable short-term incentive program of the Company
for calendar year 2014, and (ii) if desired, Grantee’s individual performance on
his or her 2014 EQM-related value drivers. Notwithstanding its certification of
the Performance Multiplier on the Confirmation Date, the EQT Compensation
Committee may further reduce the Performance Multiplier at any time prior to
December 31, 2015 in the event that any of the value driver results used to
originally determine the Performance Multiplier are determined to be materially
inaccurate, regardless of whether misconduct of any person was involved or
whether the inaccuracy leads to a restatement of financial results. The EQT
Compensation Committee may choose not to reduce the Performance Multiplier based
on the facts and circumstances or legal constraints.



2.    2014 EBITDA is subject to adjustment as follows:


(a)
The EQT Compensation Committee may, in circumstances determined by the EQT
Compensation Committee to be appropriate in its discretion, adjust 2014 EBITDA
upward or downward for the impact on such financial measure resulting from (i)
extraordinary items, (ii) a new lease related to the Allegheny Valley Connector,
(iii) acquisitions and/or dispositions less than $100 million, and/or (iv) any
recast of EQM’s 2014 financial statements related to EQM’s acquisition of assets
under common control.



(b)
In the event any acquisition by EQM from the Company and/or any of its
Affiliates included in EQM’s 2014 business plan is not consummated in the month
reflected in such business plan but is consummated on or prior to December 31,
2014, 2014 EBITDA may be adjusted upward or





-8-



--------------------------------------------------------------------------------







downward to reflect the impact of the acceleration or delay of the closing date
of such acquisition, as determined by the EQT Compensation Committee to be
appropriate in its discretion.


(c)
In the event any acquisition by EQM from the Company and/or any of its
Affiliates included in EQM’s 2014 business plan is not consummated on or prior
to December 31, 2014, 2014 EBITDA shall be adjusted to include the planned
impact of such acquisition.

    
3.    Grantee’s Confirmed Performance Awards shall be determined by multiplying
the Target Award by the Performance Multiplier. Notwithstanding the above, if an
EQT Change of Control, an EQM Change of Control or a Unit Delisting Event occurs
on or before the Confirmation Date and while Grantee remains employed by the
Company and/or its Affiliates, the number of Confirmed Performance Awards shall
equal the Target Award, regardless of the Threshold Performance Goal or any
other performance considerations.


4.    The Confirmed Performance Awards shall be further subject to service-based
vesting requirements, such that they will vest and convert to Common Units only
if and when Grantee remains employed with the Company or any of its Affiliates
through the applicable Vesting Date(s), as provided in Section 2 of the 2014 EQM
Value Driver Performance Award Agreement.




-9-

